Citation Nr: 0611793	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 (2005), beyond June 1, 2003, for 
convalescence following December 2002 left shoulder surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 1985 
and from January 1991 to July 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In July 2003, the RO continued the 30 percent evaluation for 
traumatic left shoulder instability (minor), and denied the 
claim for an extension of a temporary total rating beyond 
June 1, 2003, following surgery for a service-connected left 
shoulder disability.  

In March 2005, the veteran, sitting at the RO, testified at a 
hearing via video conference, with the undersigned sitting at 
the Board's central office in Washington, D.C.  A transcript 
of the hearing is of record.  It is noted that during the 
pre-conference hearing, the veteran indicated that he did not 
have any additional evidence to submit in support of the 
claim.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The evidence demonstrates that in April 2003, four months 
status-post left shoulder arthroscopic Bankart repair, the 
objective medical findings revealed improved forward 
elevation of the left shoulder.  

3.  For the period following June 1, 2003, the residuals of 
the left shoulder arthroscopic Bankart repair do not include 
severe post-operative residuals such as incompletely healed 
surgical wounds; stumps of recent amputations; therapeutic 
immobilization of one major joint or more; application of a 
body cast; the necessity for house confinement; or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total 
convalescent rating beyond June 1, 2003, for convalescence 
from surgical treatment for a service-connected left shoulder 
disability have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.30 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in June 2003 complied with the specific notification 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's claim for an extension of his temporary total 
evaluation benefits is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement to an extension of a 
temporary total convalescence rating, namely in the September 
2003 statement of the case, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to an extension of a temporary total 
convalescence rating, beyond June 1, 2003, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA medical treatment records, non-VA medical 
treatment records, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already of record, and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  




II.  Analysis

A review of the claims file demonstrates that the veteran has 
a history of left shoulder instability, as well as recurrent 
dislocation of the left shoulder.  (See the service medical 
records, the September 1996 and December 1997 VA Orthopedic 
Clinic Notes, the September 1996 VA X-ray Studies; see also 
VA examination reports, dated in February 1998, April 1999, 
and April 2001.)

The veteran's primary contention is that he is entitled to an 
extension of a temporary total convalescence rating beyond 
June 1, 2003, following left shoulder arthroscopic Bankart 
repair.  He essentially maintains that he is entitled to an 
extension of a temporary total rating beyond June 1, 2003 
because a physician did not release him to go back to work 
until approximately October or November 2004.  (See the 
Board's March 2005 hearing transcript.)

The pertinent criteria under 38 C.F.R. § 4.30 provide that a 
temporary total evaluation (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  

Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating.  

(a) Total ratings will be assigned if treatment of a service-
connected disability resulted in: 

(1) Surgery necessitating at least one month of 
convalescence.  

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  

(3) Immobilization by cast, without surgery, of one major 
joint or more.  

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period.  

(b) A total rating will require full justification on the 
rating sheet and may be extended as follows: 

(1) Extensions of 1, 2, or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2), or (3) of 
this section.  

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer.   See 38 C.F.R. § 4.30 (2005).  

Considering the facts of the veteran's case in light of the 
applicable criteria, set forth in detail above, the 
determinative issue is whether the veteran's December 2002 
left shoulder arthroscopic surgery repair necessitated an 
additional period of convalescence or whether the veteran's 
post-operative residuals of the left shoulder arthroscopic 
Bankart repair were severe, following June 1, 2003.  

In October 2002, the veteran submitted a statement indicating 
that he dislocated the left shoulder again and that he 
expected to be in a state of recovery for several months.  In 
his statement, he also noted that due to the left shoulder 
dislocation, he was unable to work as an electrician.  (See 
VA medical treatment records, dated from February 2002 to 
November 2002 from the Salt Lake City VA Medical Center 
(VAMC).) 

In December 2002, the veteran underwent a left shoulder 
arthroscopic Bankart repair for left shoulder instability.  
The VA operative report demonstrates that the post-operative 
plan was a standard Bankart Rehabilitation Protocol.  
Following the procedure, the surgeon stated that the veteran 
should not return to work that subjected the veteran to a 
risk of dislocating the left shoulder again.  The physician 
also suggested that vocational rehabilitation was in order so 
that the veteran could obtain more sedentary employment that 
would be beneficial to him, and that the veteran would regain 
nearly normal range of motion and function in the left 
shoulder after completion of the rehabilitation and physical 
therapy program.  It was also noted that the left shoulder 
will never be as strong as it was before the multiple 
dislocations occurred.  (See January 2003 VA Discharge 
Summary and VA Orthopedic Progress Note.)

In February 2003, the veteran was instructed to undergo 
additional physical therapy on a more frequent basis.  The 
range of motion studies revealed forward elevation of the 
left shoulder from 0 to 90 degrees.  At that time, the 
objective medical evidence also shows that there was a 
possibility that the veteran would not return to work as an 
electrician for another three months. 

In February 2003, the RO assigned a temporary total rating 
based on surgical treatment necessitating convalescence 
effective from December 18, 2002 until March 1, 2003.  

In March 2003, the veteran returned to the VA orthopedic 
clinic and reported that he was adhering to the home exercise 
program (HEP) and that the left shoulder was feeling better.  
(See VA medical treatment reports from the Salt Lake City 
VAMC, dated from January to April 2003.)

Thereafter, in a March 2003 rating action, the RO granted an 
extension of the temporary total evaluation to June 1, 2003, 
at which time the RO determined that the left shoulder 
disability warranted a 30 percent evaluation.  

An April 2003 VA Orthopedic Clinic Note states that the 
veteran was "doing great."  The range of motion studies 
revealed forward elevation of the left shoulder from 0 to 160 
degrees, which was noted as an improvement from the 90 
degrees of forward elevation that was documented in the 
February 2003 VA Orthopedic Note. 
The author(s) of the of the April 2003 VA Orthopedic Clinic 
Note indicated that the veteran should continue therapy for 
strengthening and should return to the clinic in 
approximately two months.  It is noted that at that time, if 
the veteran was doing better, he would be released to begin 
working again as an electrician.  (See VA medical treatment 
reports from the Salt Lake City VAMC, dated from January to 
April 2003.)

The Board notes that the veteran was in receipt of a 
temporary total convalescence rating for the left shoulder 
arthroscopic surgery from December 2002 to the end of May 
2003; after which a 30 percent evaluation was assigned, 
effective June 2003.  A review of the claims file shows that 
the veteran expressed his disappointment in not being able to 
return to work as an electrician.  (See the veteran's October 
2002 statement in support of the claim.)  At the time the 
veteran submitted the June 1, 2003 claim for an extension of 
a temporary total evaluation beyond June 1, 2003, he stated 
that he was unable to return to work and that he needed 
additional time to recuperate.  He requested the RO to assign 
a temporary total evaluation until at least his next 
evaluation that was scheduled to take place in August 2003.  

A review of the evidence does not demonstrate that the 
veteran suffered from severe post-operative residuals 
following June 1, 2003.  In fact, prior to June 2003, in 
April 2003, the veteran was four months status-post left 
shoulder arthroscopic Bankart repair and described as "doing 
great."  The left shoulder forward elevation findings 
improved since the February 2003 visit and it is noted that 
the incision looked great.  In April 2003, the objective 
medical findings demonstrated improvement.  

Specifically, the record does not show an incompletely healed 
surgical wound, therapeutic immobilization of the left 
shoulder, or a need for house confinement following June 1, 
2003.  As to the immobilization of the left shoulder, 
immediately following the surgery, he was instructed to keep 
his arm in an immobilizer and to return for a follow-up visit 
in 7 to 10 days; however, in April 2003, the veteran had 
active range of motion of the left shoulder of 80 percent of 
normal range of motion.  (See VA medical treatment records 
from the Salt Lake City VAMC, dated from January 2003 to 
August 2003.) 
The Board points out that in view of the nature of the 
veteran's surgery (left shoulder arthroscopic repair), the 
record does not show problems with a stump, the need for a 
body cast, or the need for the continued use of a wheelchair 
or crutches because regular weight bearing is prohibited.  38 
C.F.R. § 4.30.  
The Board concludes that in view of the currently assigned 30 
percent rating for the left shoulder disability, the veteran 
clearly suffers from some degree of left shoulder impairment.  
However, the evidence of record does not demonstrate that an 
extension of a temporary total convalescence rating, beyond 
June 1, 2003, is warranted.  
It is recognized that the veteran has steadfastly argued that 
he is unable to work as an electrician due to the left 
shoulder impairment.  (See the veteran's June 2003 statement 
in support of the claim, the April 2004 Substantive Appeal, 
and the April 2004 Report of Contact.)  In this regard, the 
Board notes that the inability to obtain a specific type of 
employment (e.g. employment as an electrician) does not 
necessarily mean that the veteran is in a state of 
convalescence; and this fact alone is not enough to establish 
entitlement to an extension of a temporary total 
convalescence rating.  See e.g., Felden v. West, infra; but 
see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995) (to the 
effect that notations in the medical record as to the 
veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30).  

The three month extension granted by the RO's March 2003 
decision represents a full grant of benefits available under 
existing VA regulations.  The temporary total rating that was 
originally assigned by the RO through March 1, 2003, was 
apparently assigned under the authority of 38 C.F.R. 
§ 4.30(a)(1), that govern surgery necessitating at least one 
month convalescence.  Under the provisions of 38 C.F.R. 
§ 4.30(b)(1), extensions of convalescence ratings may be 
granted for a period not to exceed three months, in cases in 
which the rating was assigned for convalescence following 
surgery, under the authority of 38 C.F.R. § 4.30(a)(1).  The 
RO has already granted the maximum extension (until June 1, 
2003) under the provisions of 38 C.F.R. § 4.30(a)(1).  

An extension of convalescence rating for up to six months may 
be granted in cases in which the original convalescence was 
assigned for surgery with severe postoperative residuals such 
as incompletely healed surgical wounds, or stumps of recent 
amputations, under the authority of 38 C.F.R. § 4.30(a)(2) or 
based upon immobilization of one or more joints by cast, 
without surgery, under 38 C.F.R. § 4.30(a)(3).  The veteran's 
December 2002 surgery does not fall under either of those 
categories.

In reaching this determination, the Board is guided by the 
Court's holding in the Felden precedent, to the effect that 
convalescence is the stage of recovery following a surgical 
operation, and that "recovery" means the act of retaining 
or returning to a normal or healthy state.  Convalescence 
does not require in-house confinement. Felden v. West, 11 
Vet. App. 427, 430 (1998). 
The clinical records reflect improvement in the left shoulder 
condition and, while it may be true that the veteran remained 
unemployable as an electrician, the physical findings 
indicate that an extension of a convalescence rating beyond 
June 1, 2003, is not warranted either factually or legally 
under existing VA law and regulations.
Consequently, the need for an extension of a temporary total 
disability rating following June 1, 2003 is has not been 
demonstrated; thus, the criteria have not been met and the 
claim must be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he is in fact entitled to an extension of a 
temporary total convalescence rating, beyond June 1, 2003, 
for the post-operative residuals of the left shoulder 
surgery, and the Board notes that the veteran is certainly 
competent to describe the symptoms that he experiences in 
that regard.  As a layman, however, without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative opinion on a medical matter, to 
include the objective manifestations of a disability or the 
objective severity of a disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an extension of a temporary total 
convalescence rating beyond June 1, 2003 for the left 
shoulder arthroscopic Bankart repair.   38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An extension of the veteran's previous temporary total rating 
for convalescence, beyond June 1, 2003, under the provisions 
of 38 C.F.R. § 4.30, following left shoulder surgery, is 
denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


